                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISON


JACK D. McCULLOUGH,               )
                                  )
                 Plaintiff,       )
     v.                           )                  Case No. 3:17-cv-50116
                                  )
ILLINOIS STATE POLICE AGENT BRION )                  Honorable Frederick J. Kapala
HANLEY, et al.,                   )
                                  )
                 Defendants.      )
                                  )


                        MOTION TO WITHDRAW APPEARANCE

       NOW COMES Plaintiff, JACK D. McCULLOUGH, by and through his attorneys,
LOEVY & LOEVY, and moves to withdraw Aisha Nicole Davis as counsel for Plaintiff.
In support, Plaintiff states as follows:

       1. Attorney Aisha Nicole Davis has concluded her employment at Loevy & Loevy, the
          law firm that represents Plaintiff, Jack McCullough, in the above referenced matter.

       2. Plaintiff will continue to be represented by Jon Loevy, Arthur Loevy, Russell
          Ainsworth, and David Owens.

       3. No prejudice will ensue to Plaintiffs or any other party if Ms. Davis is permitted to
          withdraw her appearance in this matter.


       WHEREFORE, Plaintiffs respectfully requests that the Court enter an order permitting
the withdrawal of Aisha Nicole Davis’ appearance as counsel in this matter.

                                                            RESPECTFULLY SUBMITTED,
                                                            /s/ Russell Ainsworth
                                                            Russell Ainsworth
                                                            Attorneys for Plaintiff
Arthur Loevy
Jon Loevy
Russell Ainsworth
David Owens
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902

                              CERTIFICATE OF SERVICE

      I, Russell Ainsworth, an attorney, certify that on December 14, 2018, I served this
Motion to Withdraw Appearance on all counsel of record via the Court’s CM/ECF system.


                                                  /s/ Russell Ainsworth
                                                  Attorney for Plaintiff


Arthur Loevy
Jon Loevy
Russell Ainsworth
David Owens
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
Phone: (312) 243-5900
Fax: (312) 243-5902
